Citation Nr: 1502130	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-30 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the United States Naval Reserves from May 1988 to January 1992.  He had annual training (AT)/active duty for training (ADT) from May 1988 to May 1989, in addition to inactive duty for training (INACDUTRA) from May 1989 to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a July 2012 decision by the Department of Veterans Affairs (VA) Regional Loan Center (RLC) in Atlanta, Georgia.  In that decision, the VARLC denied the appellant's claim for VA home loan benefits.  


FINDINGS OF FACT

1.  The appellant had a period of annual training and/or active duty for training (AT/ADT) in the United States Navy Reserve from May 1988 to May 1989, and a period of inactive duty for training (INACDUTRA) in the United States Navy Reserve from May 1989 to May 1990.  

2.  The appellant received an honorable discharge, and was not discharged because of a service-connected disability.  

3.  The appellant did not receive any active or inactive duty points during his period of Reserve service from May 1990 to January 1992.  

4.  The appellant was not discharged or released from the Navy Reserve before completing six years of service.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  

Eligibility for VA Home Loan Gurantee

The appellant contends that the RO erred by denying basic eligibility for VA home loan guaranty benefits.  Specifically, while he recognizes that he does not have the requisite years of service, he contends that he should be eligible for a VA loan because he would have served longer.  Appellant contends that, while he was ostensibly released for the convenience of the Government due to injuring, and then re-injuring, his foot, he was actually released against his will because of his homosexuality.  

An award of loan guaranty benefits is granted only to veterans satisfying the basic entitlement criteria noted in 38 U.S.C.A. § 3702 (West 2014).  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b).  According to 38 U.S.C.A. § 3701(b)(5)(A), the term "veteran" includes an individual who is not otherwise eligible for benefits under 38 38 U.S.C.A. Chapter 37 and (1) who has completed a total service of at least six years in the Selected Reserve and was honorably discharged thereafter, or (2) who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).  

In this case, the appellant's service records indicate that he entered the United States Navy Reserve in May 1988 and had periods of AT/ADT and INACDUTRA between his time of entry and January 1992.  The Statement of Service for Navy Reserve Retirement provided by the Navy Personnel Command in August 2012 shows that the appellant had a period of AT/ADT from May 1988 to May 1989 and a period of INACDUTRA from May 1989 to May 1990, each of which counted as one year of qualifying service.  Hence, as shown by the report, he had two years of qualifying service.  Furthermore, the evidence of record does not show (and the appellant has not alleged) that he was discharged or released before completing six years because of a service-connected disability.  

Here, the Board must find as a matter of law that the appellant does not meet the definition of "veteran" as provided in 38 U.S.C.A. § 3701.  His periods of qualifying service was four years short of the six years of reserve service required by statute to make him a "veteran."  Thus, he does not satisfy a basic element of entitlement to loan guaranty benefits.  The law is unequivocal on this matter.  Because the pertinent facts in this case are not in dispute and the law is dispositive, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


